            Case 1:10-cr-02653-JB Document 244 Filed 04/18/19 Page 1 of 5
Appellate Case: 18-2144 Document: 010110156499 Date Filed: 04/18/2019 Page: 1
                                                                            FILED
                                                                United States Court of Appeals
                       UNITED STATES COURT OF APPEALS   EALS
                                                        E                Tenth Circuit

                               FOR THE TENTH CIRCUIT                               April 18, 2019
                                                         _
                                                         ___
                           _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court
   UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

   v.                                                            No. 18-2144
                                                        (D.C. No. 1:10-CR-02653-JB-1)
   DERRICK IVAN JIM,                                               (D. N.M.)

         Defendant - Appellant.
                        _________________________________

                                        ORDER
                           _________________________________

         This matter is before the court on Appellant’s Motion to Supplement the Record

  on Appeal. The motion is granted.

         Within 10 days of the date of this order, the Clerk of the U.S. District Court for the

  District of New Mexico shall prepare and transmit to the Clerk of this court a supplement

  to the record on appeal consisting of the items identified in Appellant’s motion, a copy of

  which is attached to this order.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk
            Case 1:10-cr-02653-JB Document 244 Filed 04/18/19 Page 2 of 5
Appellate Case: 18-2144 Document: 010110156500
                                   010110156414 Date Filed: 04/18/2019 Page: 1




                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT

  UNITED STATES OF AMERICA,                  )    Case No. 18-2144
                                             )
       Plaintiff-Appellee,                   )    D. Ct. No. 1:10-cr-02653-JB
                                             )
  v.                                         )    District of New Mexico
                                             )
  DERRICK IVAN JIM,                          )
                                             )
       Defendant- Appellant.                 )

       APPELLANT’S UNOPPOSED MOTION TO SUPPLEMENT RECORD
          Appellant Derrick Ivan Jim, through counsel, and unopposed by the

  government, moves to supplement the record on appeal. In support of this request,

  counsel states:

          1.      Mr. Jim requests that the record on appeal be supplemented with the

  following documents. Each is relevant to this appeal, has not yet been made part of

  the appellate record, and can be added to the record on appeal by the district court:

               a. The original Presentence Report (PSR) from 2012, along with the first

                  and second addendum to the Presentence Report. Although the PSR

                  was not filed on the district court docket, see ROA vol. 1 at 41, it is in

                  the possession of the district court, which provided it as part of the

                  record on appeal during Mr. Jim’s first appeal.
            Case 1:10-cr-02653-JB Document 244 Filed 04/18/19 Page 3 of 5
Appellate Case: 18-2144 Document: 010110156500
                                   010110156414 Date Filed: 04/18/2019 Page: 2



           b. Document 25 from the district court docket, which is the signed plea

              agreement.

           c. Document 26 from the district court docket, which is the minutes from

              Mr. Jim’s change of plea hearing on February 8, 2011.

           d. Document 53 from the district court docket, which is the

              Memorandum Opinion and Order permitting Mr. Jim to withdraw his

              guilty plea.

           e. Document 145 from the district court docket, which is the transcript

              from one day of Mr. Jim’s trial (February 22, 2012).

           f. Document 151 from the district court docket, Mr. Jim’s Sentencing

              Memorandum and Objections and Comments to the Presentence

              Report from the 2012 sentencing.

           g. Document 164 from the district court docket, which is the

              Memorandum Opinion and Order following the first sentencing

              hearing.

           h. Document 176 from the district court docket, which is the transcript of

              his original 2012 sentencing hearing.

           i. Document 220 from the district court docket, which is hidden from

              public view. It is the sealed forensic evaluation report of Dr. Cave.




                                           2
            Case 1:10-cr-02653-JB Document 244 Filed 04/18/19 Page 4 of 5
Appellate Case: 18-2144 Document: 010110156500
                                   010110156414 Date Filed: 04/18/2019 Page: 3



        2.     Mr. Jim is incarcerated at the Bureau of Prisons, serving two

  concurrent life sentences in this case.

        3.     The government does not oppose this request.

        Wherefore, Appellant Derrick Ivan Jim respectfully requests that this motion

  be granted and that the record on appeal be supplemented as requested.

                                                Respectfully submitted,

                                                VIRGINIA L. GRADY
                                                Federal Public Defender


                                            By: /s/ Shira Kieval____
                                               SHIRA KIEVAL
                                               Assistant Federal Public Defender
                                               633 17th Street, Suite 1000
                                               Denver, Colorado 80202
                                               (303) 294-7002
                                               Email: Shira.Kieval@fd.org

                                                Counsel for Appellant
                                                Derrick Ivan Jim




                                            3
            Case 1:10-cr-02653-JB Document 244 Filed 04/18/19 Page 5 of 5
Appellate Case: 18-2144 Document: 010110156500
                                   010110156414 Date Filed: 04/18/2019 Page: 4




                                 CERTIFICATIONS
       I hereby certify that the following is true and correct to the best of my
  knowledge and belief, formed after a reasonable inquiry:

       1)     This body of this brief is proportionally spaced and contains 345
  words and therefore complies with the applicable type-volume limitations.

        2)     Any required privacy redactions have been made.

        3)     If required to file additional hard copies, the ECF submission is, with
  the exception of any redactions, an exact copy of those hard copies.

        4)     The ECF submission was scanned for viruses with the most recent
  version of a commercial virus scanning program Symantec AntiVirus Corporate
  Edition, which is continuously updated, and, according to the program is free of
  viruses.

      5)    On April 18, 2019, I electronically filed the foregoing using the
  CM/ECF system, which will send notification of this filing to opposing counsel:
             Jennifer Rozzoni, AUSA, Email: Jennifer.rozzoni@usdoj.gov

        6)     I sent a copy of the foregoing, via U.S. Mail, to Derrick Ivan Jim.


                                                /s/ Shira Kieval   _____________
                                                SHIRA KIEVAL
                                                Assistant Federal Public Defender




                                            4
